IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Hoopskirt Lofts Condominium          :
Association                              :
                                         :
            v.                           :   Nos. 15-18 C.D. 2016
                                         :   Nos. 157-160 C.D. 2016
Vamsidhar Vurimindi and Ann Boris        :
                                         :
Appeal of: Vamsidhar Vurimindi           :


PER CURIAM                           ORDER


            NOW, December 4, 2017, having considered appellant’s application for

reargument, the application is denied.